Citation Nr: 0426152	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from April 1964 to 
February 1969.  

Service connection was denied for PTSD by a January 1990 
rating decision which became final when the veteran did not 
file an appeal of the decision within one year after 
notification thereof.  Thereafter, a March 1994 rating 
decision again denied service connection for PTSD, on the 
basis that the veteran had not submitted new and material 
evidence with which to reopen the prior final decision on the 
issue.  The March 1994 rating decision became final when the 
veteran did not file an appeal of the decision within one 
year after notification thereof.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).  The veteran filed a notice of 
disagreement with that rating decision in December 1999.  
After receiving a statement of the case in December 1999, the 
veteran perfected his appeal to the Board by timely filing a 
substantive appeal in February 2000.  

A Travel Board hearing at which the veteran testified was 
conducted before the undersigned Veterans Law Judge at the RO 
in April 2004.  


FINDINGS OF FACT

1.  A March 1994 rating decision denied service connection 
for PTSD, and that decision became final when the veteran did 
not timely file an appeal from the decision after receiving 
notice of the decision later in March 1994.  

2.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD, has been submitted since the 
March 1994 rating decision.  

3.  The veteran served in Vietnam during the Vietnam Era.  

4.  Evidence from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) indicates that the 
military units to which the veteran was assigned in Vietnam 
were exposed to mortar and rocket fire during the periods he 
was attached to them.  

5.  The veteran's psychiatric symptomatology is not a 
manifestation of PTSD.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302 (1993); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2003).  

2.  New and material evidence regarding the issue of service 
connection for PTSD has been submitted since the March 1994 
rating decision, and the claim is reopened.  38 U.S.C.A. 
§§ 5103(A)(f), 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

3.  PTSD was not incurred in, or as a result of, military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The December 1999 statement of the case, along with the 
August 2003 supplemental statement of the case, advised the 
veteran of the laws and regulations pertaining to his claim 
of entitlement to service connection for PTSD.  Those 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial of his claim.  He 
was specifically informed that PTSD was being denied because 
the evidence did not show that his current psychiatric 
symptomatology met the criteria for a diagnosis of PTSD.  
Both the statement of the case and the supplemental statement 
of the case made it clear to the veteran that in order to 
prevail on his  claim, he needed to present medical evidence 
establishing that he had PTSD that was related to his 
military service.  The RO sent a letter to the veteran dated 
in March 2002 that informed him as to what action he needed 
to take and what action the RO would take on his claim.  
Specifically he was told that he needed to submit evidence 
showing that he had PTSD that was related to stressful events 
in service.  Accordingly, the requirements regarding the duty 
to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's, which sequence of 
events was found to constitute error in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that following the March 2002 letter to the veteran that 
informed him of the VCAA, including the requirements of 
establishing entitlement to service connection for PTSD and 
his and VA's responsibilities in the claims process, the 
veteran's claim was subsequently reviewed and an analysis of 
its merits accomplished as described in the August 2003 
supplement statement of the case.  The veteran was then given 
another opportunity to submit additional evidence or 
argument, and he did not identify any additional evidence or 
source from whom records could be obtained.  Additionally, 
the veteran presented testimony concerning his claim at an 
April 2004 Travel Board hearing.  Under these circumstances, 
the Board considers the lack of notice prior to the initial 
decision by the RO in this case, was not prejudicial to the 
veteran.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, together 
with recent VA medical records reflecting psychiatric 
treatment and diagnoses.  Additionally, in response to his 
current claim the veteran was provided VA psychiatric 
examinations in January 1999 and July 2003.  Under these 
circumstances, it is apparent that no additional evidentiary 
development is warranted since the file contains the medical 
records from service and comprehensive information regarding 
the veteran's psychiatric symptomatology.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

The veteran asserts that he has PTSD that is related to 
traumatic events to which he was exposed when he was 
stationed in Vietnam during service.  

A claim of entitlement to service connection for PTSD was 
denied by a March 1994 rating decision, which became final 
when the veteran did not file an appeal of the decision 
within one year after notification thereof.  Hence, the Board 
must determine whether new and material evidence sufficient 
to reopen that claim has been received since the final March 
1994 rating decision.  See Evans v. Brown, 9 Vet. App 273 
(1996).  

The evidence considered by the March 1994 rating decision 
included the veteran's service medical records which did not 
show any complaint, treatment, or finding of any psychiatric 
disorder, including PTSD.  

Postservice evidence considered in March 1994 included 
reports of VA psychiatric examinations, performed by the same 
physician, in September 1989 and October 1993.  In his 
September 1989 examination report, the examiner noted that 
the veteran appeared slightly depressed, reported feeling 
nervous for a long time, indicated that he had a lot of fears 
but could not describe them, and had dreams of events that 
would later actually occur.  The examiner opined that the 
veteran's history was not consistent with PTSD but rather 
seemed consistent with recurrent episodes of depression and 
paranoid thinking.  The diagnosis was recurrent major 
depression.  The October 1993 examination report noted that 
the veteran described constant nervousness and depression, 
occasional crying spells, startle response, a fear of being 
shot, a feeling that people talk behind his back, audio 
hallucinations, and sleep problems (although when he did 
sleep he did not dream).  The examiner indicated that his 
overall impression was that the veteran had a mild PTSD with 
chronic depression, and that he felt such diagnosis was more 
accurate than the one he gave at the September 1989 
examination.  

The March 1994 rating decision denied service connection for 
PTSD on the basis that the veteran had not submitted not new 
and material evidence showing that he had experienced an 
identifiable stressor in service that would invoke PTSD so as 
to permit reopening of a previous and final VA decision (a 
January 1990 rating decision) that had denied service 
connection for PTSD.  

To reopen a claim following a final decision, a claimant must 
submit new and material evidence. 38 U.S.C.A. § 5108.  In 
determining whether such evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans, 9 Vet. App. 273, 
285.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans, 9 Vet. App. 273.  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  As the veteran's 
request to reopen his claim was filed prior to that date, the 
amended regulation does not apply.  

The evidence submitted since the March 1994 rating decision 
includes the report of a January 1999 VA psychiatric 
examination, a list from the veteran of stressful events to 
which he was exposed in Vietnam, a September 2000 statement 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR), VA outpatient records dated from 
June 2001 to March 2003, the report of a July 2003 VA 
psychiatric examination, and the transcript of the veteran's 
April 2004 Travel Board hearing.  

The examiner at the January 1999 VA examination stated that 
the veteran's claims file had been reviewed prior to the 
examination.  The veteran indicated that he continued to be 
stressed and disturbed by memories of mortar and rocket fire 
in Vietnam.  The veteran stated that he was not currently 
under any psychiatric treatment, and that he consumed a pint 
of rum or whiskey daily and used cocaine a couple of times a 
month.  He demonstrated hypophonic and slightly slurred 
speech that was logical and coherent but frequently vague and 
somewhat circumstantial.  His mood was irritable, with a 
constricted and angry affect.  Thought form was intact, and 
thought content did not reveal suicidal or homicidal 
ideation.  He described hearing voices telling him to "keep 
going" but denied visual hallucinations.  He stated that he 
slept okay, albeit sometimes tossing, turning, and thrashing 
about.  He reported that he had occasional bad dreams such as 
falling off a roof or dealing with the devil, that he felt 
down most days without crying spells, that he experienced 
exaggerated startle response and hypervigilance, and that he 
tired to avoid people, places, and things associated with 
Vietnam.  He was alert and oriented times three, with fair 
insight and good judgment.  The examiner's overall impression 
was that the veteran had PTSD with an underlying dysthymic 
disorder, alcohol dependence, and cocaine abuse.  

In a PTSD questionnaire dated in September 1998, the veteran 
listed a July 1967 rocket and mortar barrage, sniper fire in 
September 1967, and a mortar barrage in January 1968 as 
stressful events to which he was exposed in Vietnam.  

The statement from USASCRUR indicates that the military units 
to which the veteran was assigned in Vietnam were exposed to 
mortar and rocket fire during the periods he was attached to 
them.  

The VA outpatient records show that the veteran was provided 
occasional psychiatric treatment for variously diagnosed 
disorders, including rule out schizotypal personality 
disorder (September 2002), adjustment disorder with depressed 
mood (October 2002), and anxiety (February 2003).  

The July 2003 VA examination report noted that the veteran's 
claims file was thoroughly reviewed prior to the examination.  
He stated that he had never really engaged in ongoing 
psychiatric treatment, that he had been typically resistant 
to taking psychiatric medications, and that he consumed a 
pink of liquor daily and had used cocaine up to a couple of 
years before.  He described severe job stress associated with 
being "set up" by co-workers.  He was quite vague when 
asked to describe the effects of his military experience on 
his post military life.  He related that he had good and bad 
dreams, which he seemed to regard more as reminiscences of 
earlier times in his life.  He indicated that he avoided 
crowds and fireworks, which made him very jumpy, and that he 
was hypervigilant and hyperalert.  

On mental status evaluation, good rapport was established 
with the veteran, who was cooperative but clearly guarded.  
Mood was angry and suspicious.  Affect was somewhat flat and 
anxious.  Speech was rambling and, at times, difficult to 
understand due to low volume.  The examiner stated that the 
veteran was most guarded when asked about formal thought 
disorder or hallucinations, indicating that he experienced 
visual hallucinations which he was reluctant to admit or talk 
about.  He insisted that people were out to get him and 
manipulate him.  His intellectual ability and fund of 
knowledge were average, and he had no complaints about his 
memory, although it seemed that it was difficult for him to 
retrieve dates.  He denied any suicidal ideation or plan, or 
depression, after asking what it was.  He described a 
variable sleep pattern.  The diagnoses was adjustment 
disorder with depression and schizotypal personality 
disorder.  The examiner stated that the veteran did not 
appear to describe military experiences that rose to the 
level of PTSD-qualifying trauma, although he was quite vague 
in his reporting which was felt could be masking important 
detail.  The examiner opined that while the veteran showed 
some symptoms suggestive of PTSD, he did not qualify for the 
full diagnosis, and that he (the examiner) was in agreement 
with the assessment of schizotypal personality disorder, made 
at the Bronx VA.  

At the April 2004 Travel Board hearing, the veteran provided 
testimony in support of his claim that he developed PTSD as a 
result of his exposure to stressful events in Vietnam, 
including being subjected to mortar and rocket fire.  

After reviewing the evidence submitted since the March 1994 
rating decision, the Board finds that it is new and material 
because it provides opinions that the veteran has PTSD, and 
evidence that his units in Vietnam were exposed to mortar and 
rocket attacks.  Accordingly, the Board reopens the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. §§ 
5107, 5108, 7105(d); 38 C.F.R. § 3.156.  The Board also finds 
that a decision rendered on the merits at this time would not 
be prejudicial to the veteran.  Bernard, 4 Vet. App. 384.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of §3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has PTSD that is related to his military service.  
Although PTSD was diagnosed at the October 1993 VA 
examination, the same examiner had rendered a diagnosis of 
recurrent major depression four years before, and he offered 
no findings or discussion as to how he had come to the 
conclusion that PTSD, rather than major depression, was the 
proper diagnosis.  Similarly, the examiner at the January 
1999 VA examiner did not offer any discussion as to why he 
felt the veteran's psychiatric symptomatology demonstrated 
the presence of PTSD.  However, the examiner at the July 2003 
VA examination discussed the vagueness of the veteran's 
responses in reaching a conclusion that the veteran did not 
describe stressful events in service that would cause PTSD.  
When combined with the most recent outpatient treatment 
records which fail to show the veteran was considered to have 
PTSD, the Board concludes that the greater weight of the 
evidence fails to establish the current presence of the 
claimed disability.  Accordingly, a basis upon which to 
establish service connection for PTSD has not been presented, 
and the appeal is denied.  

While the veteran has offered his own arguments and testimony 
to the effect that he believes his exposure to traumatic 
events in Vietnam caused him to develop PTSD, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has PTSD that is related 
to military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



